BOWEN, Judge.
The defendant was indicted and convicted for the unlawful sale of marijuana. Sentence was nine years’ imprisonment.
The ease is governed by Adkins v. State, 291 Ala. 695, 287 So.2d 451 (1973), which held that it is not necessary to name the vendee of the drugs in the indictment, when the identity of the purchaser is not an element of the crime, the gravamen of which is the lawful sale of a controlled substance. A lone dissenter (Heflin, C. J.) argued the same position the defendant now presents. Adkins was followed in Jimmy v. State, 291 Ala. 687, 286 So.2d 907 (1973), and remains the law of this state. Ard v. State, 358 So.2d 792, 793 (Ala.Cr.App.), cert. denied, 358 So.2d 794 (Ala.1978). This Court is required to follow the decisions of the Alabama Supreme Court. Alabama Code Section 12-3-16 (1975).
We have searched the record and, finding no error prejudicial to the defendant, affirm the judgment of the Circuit Court.
AFFIRMED.
All Judges concur.